


110 HR 4366 IH: To extend the suspension of duty on

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4366
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Baker introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on
		  Mesotrione.
	
	
		1.Mesotrione
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by striking
			 heading 9902.25.80; and
				(2)in
			 heading 9902.11.03, by striking the date in the effective period column and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
